GS Financial Corp. 2009 Annual Report To our Shareholders:A Message from the President and CEO To Our Shareholders We are pleased to report a profitable year in 2009 due in large part to a substantial improvement in overall core banking income.Our net income for 2009 was $886,000 up from a net loss of $6,000 in 2008. Guaranty Savings Bank performed relatively better than many financial institutions last year although our earnings were reduced by increased credit costs, higher loan loss provisioning, impairment losses on repossessed properties, industry wide FDIC special assessments, as well as higher legal and professional fees related to costs associated with public reporting requirements, including proxy materials and a written agreement entered into with certain shareholders.Operating results for many financial institutions were restrained in 2009 due to a combination of higher credit costs, investment losses and higher FDIC premiums and assessments. Last year we experienced a continuation of a national economic recession which sustained high unemployment levels and resulted in a drag on consumer spending and economic growth.What began as an over-extended housing market in the middle of 2007 has spread into a sustained national recession.For the second full year in a row, GDP has remained sluggish, unemployment rates have not improved and home prices remain depressed.The Federal Reserve has kept interest rates at historically low levels during all of 2009 reflecting the depth of the Central Bank’s concern about fragile economic conditions.The housing recovery may be further challenged in 2010 as the home buyer tax credit expires on April 30th and the Federal Reserve’s mortgage-backed security purchase program will end. 2009 Highlights and Growth in Core Banking Operations In 2009 we continued to focus on our strategic initiatives to improve our company’s core earnings which included prudent expansion of our branch network, a focus on residential mortgage lending, targeted business lending and continued development of our deposit products and services designed to accelerate our core deposit growth.Core deposit growth was a key objective in 2009 as we believe it affords us the opportunity to optimize the profitability of our balance sheet growth.We are pleased to report the following results of these strategic initiatives: § Strategy: Prudently expand our branch network: We successfully opened our sixth full service branch in the Elmwood Business Park and we began construction of our new bank branch on Manhattan Boulevard which will replace the existing modular trailer facility.The new Elmwood banking center is reflective of our commitment to build our customer base and deepen our existing customer relationships. § Strategy: Grow residential mortgage banking loan production and secondary market income: We closed $78.2 million in residential mortgage loans and sold $56.6 million which generated over $1.0 million in secondary market loan sale income.The loan sale income increased from $277,000 in 2008 to $1.0 million in 2009 or 273.3% over last year. § Strategy: Grow business banking, mortgage banking and consumer loans, interest, and fees: We grew average total loans by $36.9 million, or 26.0%.Interest income earned on loans increased by $2.2 million and net interest income for 2009 totaled $8.1 million, an increase of $1.4 million over last year or 21.0%.The credit spread improvement on the loan portfolio yields also improved our net interest margin in the fourth quarter to 3.43%. § Strategy: Grow transactional NOW, MMDA and lower cost retail and business demand deposits. We grew total deposits by $61.4 million, or 43.8%, from $140.1 million at December 31, 2008 to $201.5 million at December 31, 2009.This includes $6.8 million, or 85.9%, of growth in non-interest bearing deposits.This significant growth was achieved even with a reduction in the overall average cost of funds for deposits from 3.15% in 2008 to 2.47% in 2009. 2009 Annual Report Page 1 Credit Quality and Real Estate Owned The prolonged downturn in the national economy has continued to keep unemployment levels high, which hampers a meaningful recovery in real estate property values.These conditions have also adversely impacted our local market as we have experienced an increase in non-performing assets resulting in increased loan loss provisioning, increased credit related expenses, and legal fees. Our total non-performing loans (“NPLs”) increased by $2.2 million to $4.2 million.NPLs were 2.2% and 1.3% of totalloans at December 31, 2009 and 2008, respectively.Foreclosed properties and other real estate owned (“REO”) was $2.5 million at December 31, 2009, up $2.0 million from December 31, 2008.Total non-performing assets (“NPAs”), including loans and REO, as a percentage of total assets were 2.5% and 1.1% at December 31, 2009 and 2008, respectively. As a result of increasing credit losses, we added $500,000 to our allowance for loan losses in 2009.Although we remain cautiously optimistic, we have continuing concern for the weaknesses in the economy and mortgage market and therefore expect to make additional provisions to the allowance for loan losses in 2010 consistent with 2009. All of our other real estate owned and the vast majority of our non-performing loans at December 31, 2009 were originated prior to Hurricane Katrina.We continue to assess our lending policies and underwriting techniques and we believe that they both adequately protect the bank and offer access to loans for credit worthy borrowers. We recently intensified our efforts to reduce non-performers and market repossessed real estate.Going forward, we are focused on minimizing the potential impact that a prolonged recession might have on our loan portfolio.We are proactively identifying problem credits and disposing of them as judiciously as possible, while making sure that reserve levels remain appropriate. Capital Strength We continue to have a strong capital position and we are considered well capitalized by regulatory standards. Our Tier 1 capital ratio is 9.79%, Tier 1 risk-based capital is 16.13% and our total regulatory capital to risk-weighted assets is 17.11% respectively, at December 31, 2009. It is important for our shareholders and customers to know that we are a strong financial institution.This capital strength affords us the opportunity to build our business for the long term in a safe and sound manner while continually taking advantage of lending and depository opportunities in our market. Strategy for 2010 I would like to take this opportunity to thank our employees for their hard work and commitment to our customers.I would also like to thank our Board of Directors for their valued perspective and loyal commitment to our company.Without their dedication we would not have been able to make significant progress towards the achievement of our strategic objectives.Banking is a people business and we cannot be successful without competent employees and loyal customers. Our business model and strategic plan are focused on our customers and their fundamental financial needs.We have developed a community bank franchise that can fully serve our customers’ needs while at the same time diversifying our revenue streams.The better we understand our customers’ needs, the more successful we are in offering solutions that address them.We are focused on clearly defining the competitive advantages of our various products and training employees to articulate them through the use of product champions.Our customers’ satisfaction also depends on our success at making it easy and beneficial for them to do business with us.That is why we continue to invest in technologies and systems that add value to our customer relationships. 2009 Annual Report Page 2 Reduced economic activity in the New Orleans metropolitan area and higher unemployment has put stress on our customers and our community.In 2010, we will remain focused on customer satisfaction to retain and grow our customer base. Guaranty Savings Bank will face a difficult operating environment in 2010, while continuing to focus on our strategic plan as a relationship oriented community bank.We hope that the economy strengthens in 2010 and that unemployment levels improve and housing values stabilize. Thank you for your continued support and investment in our company. /s/Stephen Wessel Stephen Wessel President and Chief Executive Officer 2009 Annual Report Page 3 Index to Annual Report Business Description 5 Shareholder Information 5 Selected Consolidated Financial Data 6 Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Management’s Report on Internal Control Over Financial Reporting 29 Report of Independent Registered Public Accounting Firm 30 Consolidated Balance Sheets 31 Consolidated Statements of Income (Loss) 32 Consolidated Statements of Comprehensive Income (Loss) 33 Consolidated Statements of Changes in Stockholders’ Equity 34 Consolidated Statements of Cash Flows 35 Notes to Consolidated Financial Statements 37 Board of Directors 70 Executive Officers Who Are Not Directors 70 Banking Locations 71 2009 Annual Report Page 4 Business Description GS Financial Corp. (“GS Financial” or the “Company”) provides community banking services through its wholly-owned subsidiary, Guaranty Savings Bank, a Federally chartered savings bank, at its six banking locations and a loan production office in the metropolitan New Orleans area. The Company, a thrift holding company organized and incorporated under the laws of the State of Louisiana, is subject to the supervision and regulation of the Office of Thrift Supervision as well as other federal agencies governing the banking industry and public reporting companies. Shareholder Information TRANSFER AGENT, REGISTRAR, AND DIVIDEND PAYING COMMON STOCK AGENT FOR COMMON STOCK Registered shareholder inquiries related to stock transfers, address changes, lost stock certificates, dividend payments or account consolidations should be directed to: GS Financial’s common stock is traded on The NASDAQ Global Market under the ticker symbol GSLA.At December 31, 2009, the closing price was $14.99 per share and there were approximately 88 shareholders of record. Registrar and Transfer Company MARKET PRICES AND DIVIDENDS 10 Commerce Drive Set forth below are the high and low sales prices for GS Financial’s common Cranford, New Jersey 07016 stock on the NASDAQ Global Market and dividends paid for the periods (800) 368-5948 presented. www.rtco.com Year 2009 Stock Price Dividends FORM 10-K AND OTHER FINANCIAL Quarter Ended High Low INFORMATION March 31$ 14.00$10.51 $ 0.10 Shareholders are advised to review financial information and other June30 17.4412.50 0.10 disclosures about GS Financial contained in its Annual Report on September 30 17.10 13.80 0.10 Form 10-K.The Form 10-K for the year ended December 31, 2009 December 31 16.20 12.90 0.10 and other financial reports filed by GS Financial with the SEC are Year 2008 Stock Price Dividends available on the Company’s web site at www.gsfinancialcorp.com or Quarter Ended High Low may be obtained without charge by calling Lettie Moll, Corporate March 31$ 18.94 $ 14.25$ 0.10 Secretary, or Stephen Theriot,Chief Financial Officer, at (504) 457- June 30 18.50 14.350.10 6220 or by writing to: September 30 16.75 12.00 0.10 December 31 16.72 10.75 0.10 GS Financial Corp. INDEPENDENT REGISTERED PUBLIC Investor Relations ACCOUNTANTS 3798 Veterans Boulevard LaPorte, Sehrt, Romig and Hand Metairie, Louisiana 70002 A Professional Accounting Corporation 110 Veterans Boulevard, Suite 200 Metairie, Louisiana 70005 2009 Annual Report Page 5 GS Financial Corp. and Subsidiary Selected Consolidated Financial Data At or For Years Ended December 31, ($ in thousands, except per share data) BALANCE SHEET DATA Total assets Cash and cash equivalents Loans receivable, net Investment securities Deposit accounts Borrowings Stockholders' equity INCOME STATEMENT DATA Interest income Interest expense Net interest income Provision (reversal) for loan losses - Non-interest income (loss) 51 Non-interest expense Net income (loss) before taxes 8 Net income (loss) KEY RATIOS Return on average assets 0.34% n/m 0.38% 1.21% (1.96)% Return on average stockholders' equity 3.13% (0.02)% 2.40% 8.15% (13.76)% Net interest margin 3.26% 3.43% 3.44% 3.58% 3.12% Average loans to average deposits 97.37% 104.88% 88.35% 70.74% 71.74% Interest-earning assets to Interest-bearing liabilities 113.13% 117.05% 118.86% 117.88% 115.04% Efficiency ratio 80.06% 99.86% 88.27% 80.14% 109.06% Non-interest expense to average assets 2.89% 2.73% 3.12% 2.82% 2.51% Allowance for loan losses to loans 1.27% 1.69% 2.82% 3.82% 7.58% Stockholders' equity to total assets 10.32% 12.42% 15.10% 16.16% 14.30% COMMON SHARE DATA Earnings (loss) per share: Basic n/m Diluted n/m Dividends paid per share Dividend payout ratio 57.56% n/m 76.44% 22.99% n/m Book value per share Trading data: High closing price Low closing price End of period closing price Average shares outstanding: Basic Diluted 2009 Annual Report Page 6 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations Presented below is a discussion of the financial condition of GS Financial Corp. (“GS Financial” or the “Company”) at December 31, 2009 and 2008 and of the Company’s results of operations during the years ended December 31, 2009, 2008, and 2007.Substantially all of the Company’s operations are dependent on the operations of its subsidiary, Guaranty Savings Bank (“Guaranty” or the “Bank”).This discussion is presented to highlight and supplement information presented elsewhere in this Annual Report, particularly the consolidated audited financial statements and related notes.This discussion should be read in conjunction with the accompanying tables and our consolidated, audited financial statements.Certain financial information in prior years has been reclassified to conform to the current year’s presentation. FORWARD-LOOKING STATEMENTS In addition to the historical information, this annual report includes certain forward-looking statements as that term is defined by the Private Securities Litigation Reform Act of 1995.Such statements include, but may not be limited to comments regarding (a) the potential for earnings volatility from, among other factors, changes in the estimated allowance for loan losses over time, (b) the expected growth rate of the loan portfolio, (c) future changes in the mix of deposits, (d) the results of net interest income simulations run by the Company to measure interest rate sensitivity, (e) the performance of Guaranty’s net interest income and net interest margin assuming certain future conditions, (f) the future prospects of metropolitan New Orleans, and (g) changes or trends in certain expense levels. Forward-looking statements are based on numerous assumptions, which may be referred to specifically in connection with a particular statement.Some of the more important assumptions include: · expectations about the overall economy in the Company’s market area, · expectations about the ability of the Bank’s borrowers to make payments on outstanding loans and the sufficiency of the allowance for loan losses, · expectations about the current values of collateral securing the Bank’s outstanding loans, · expectations about the movement of interest rates, including actions that may be taken by the Federal Reserve Board in response to changing economic conditions, · reliance on existing or anticipated changes in laws or regulations affecting the activities of the banking industry and other financial service providers, and · expectations regarding the nature and level of competition, changes in customer behavior and preferences, and the Company’s ability to execute its plans to respond effectively. Because it is uncertain whether future conditions and events will confirm these assumptions, there is a risk that the Company’s future results will differ materially from what is stated or implied by such forward-looking statements.The Company cautions the reader to consider this risk. The Company undertakes no obligation to update any forward-looking statement included in this annual report, whether as a result of new information, future events or developments, or for any other reason. OVERVIEW The Company reported net income of $886,000 for the year ended December 31, 2009, compared with a net loss of $6,000 for the year ended December 31, 2008. Earnings per share for the year ended December 31, 2008 were not meaningful compared to $0.70 per share diluted for 2009. The Company successfully executed its strategic initiatives for 2009 which included strong loan and deposit growth, particularly in transaction accounts. The increase in profitability in 2009 compared with 2008 was due to a significant increase in net interest income and the gains recognized on the sales of mortgage loans in the secondary market. The increase in net interest income was largely due to a higher average balance of loans in 2009 which offset the lower market rates of interest. In addition, the low market rates of interest combined with the expansion of our mortgage banking department allowed the Company to significantly increase the volume of mortgage loan sales. The increase in profitability during 2009 also was due to the prior year recognition of a $1.3 million non-cash impairment charge related to the Company’s investment in two mutual funds that hold mortgage-backed securities, the AMF Ultra Short Mortgage Fund and the AMF Intermediate Mortgage Fund, which were held as available-for-sale. The non-cash impairment charge more than offset the otherwise positive earnings for 2008. 2009 Annual Report Page 7 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations The Company’s net loan portfolio amounted to $185.5 million at December 31, 2009, compared with $158.5 million at December 31, 2008.The increase in net loans receivable was due to a substantial increase in the volume of new loan originations of residential real estate loans. Total loan originations increased by $37.2 million, or 43.4%, from 2008 to 2009.In addition, the Bank continued to sell residential mortgage loans in the secondary market to Fannie Mae and Freddie Mac, while retaining the servicing on these loans to maintain customer relationships and earn servicing fee income. On occasion, the Bank also sells loans to private investors without retaining the servicing. During 2009 and 2008, the Bank sold an aggregate of $56.6 million and $19.7 million, respectively, of residential mortgage loans into the secondary market at gains of $1.0 million and $277,000, respectively. The Company’s deposits amounted to $201.5 million at December 31, 2009, an increase of $61.4 million from $140.1 million at December 31, 2008. Average interest-bearing deposits increased by $47.0 million, or 37.2%, from $126.4 million at December 31, 2008 to $173.4 million at December 31, 2009.The increase in deposits is largely due to the offering of competitive market rates of interest, particularly on transactional accounts, enhanced deposit product marketing efforts, and the expansion of the Bank’s branch locations in the latter half of 2007. CRITICAL ACCOUNTING POLICIES The Company prepares its financial statements in accordance with accounting principles generally accepted in the United States of America.Note A to the consolidated financial statements included elsewhere herein discusses certain accounting principles and methods of applying those principles that are particularly important to the Company.In applying these principles to determine the amounts and other disclosures that are presented in the financial statements and discussed in this section, the Company is required to make certain estimates and assumptions. The Company believes that the determination of its estimate of the allowance for loan losses involves a higher degree of judgment and complexity than its application of other significant accounting policies.Factors considered in this determination and the processes used by management are discussed in Note A to the consolidated financial statements included elsewhere herein and in the discussion below under the heading “Loans and Allowance for Loan Losses.”Although management believes it has identified appropriate factors for review and designed and implemented adequate procedures to support the estimation processes that are consistently followed, the allowance remains an estimate about the effect of matters that are inherently uncertain.Over time, changes in economic conditions or the actual or perceived financial condition of Guaranty’s credit customers or other factors can materially impact the allowance estimate, potentially subjecting the Company to significant earnings volatility. Another estimate requiring a high degree of judgment is the valuation allowance on the deferred tax asset.As operating losses can be carried forward 15 years and the Company expects positive taxable income for each year going forward, no valuation allowance is deemed necessary on the portion of the deferred tax asset created by net operating losses.However, a portion of the deferred tax asset relates to capital losses.Tax rules only allow these losses to be offset against future capital gains for five years.As it is uncertain whether the Bank will be able to realize capital gains sufficient to fully offset these losses in the applicable five year period, management has elected to establish an appropriate valuation allowance for the portion of the capital loss carry-forward which is estimated may not be utilized.See Note I of the Consolidated Financial Statements included elsewhere herein for further discussion of the Company’s income tax accounting. COMPARISON OF FINANCIAL CONDITION AT DECEMBER 31, 2, 2008 At December 31, 2009, GS Financial Corp. reported total assets of $271.6 million compared to $221.9 million at the end of 2008.Average total assets were $260.1 million for the year ended December 31, 2009 which represents an increase of $52.1 million, or 25.1%, compared to $208.0 million for the year ended December 31, 2008. LOANS AND ALLOWANCE FOR LOAN LOSSES As with most savings institutions, a significant portion of the Company’s assets are comprised of loans made to its customers.The Company engages primarily in real estate lending, both residential and commercial. 2009 Annual Report Page 8 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations In general, the Company extends credit based on the current market conditions, prevailing economic trends, the value of the underlying collateral, and the borrower’s credit history.The lending activities of the Company are subject to written underwriting standards and loan origination procedures established by the Company's Board of Directors (the “Board”) and senior officers and are incorporated into the Company's Lending Policy which is reviewed and updated as necessary by the Board and senior officers.These underwriting standards establish the manner in which loan applications are accepted and processed.Such standards are written to comply with all applicable laws and regulations including but not limited to Truth-In-Lending (“Regulation Z”) and the Real Estate Settlement Procedures Act (“RESPA”).These standards provide guidance regarding maximum loan amounts, acceptable rates and terms, appraisal guidelines, disclosure requirements, credit criteria, debt-to-income ratios, complete applications, and title requirements.The Lending Policy also establishes the overall direction of the Company's lending activities within the community and forms the basis for setting underwriting standards which limit the Company's exposure to credit risk. The outstanding balance of total loans at December 31, 2009 and 2008 was $187.5 million and $161.0 million, respectively, which represents an increase of $26.5 million, or 16.5%, during 2009. Total loans at December 31, 2009 had increased by $112.1 million, or 148.7%, compared to total loans at December 31, 2005. Average loans for 2009 were $178.8 million, up $36.9 million, or 26.0%, from the prior year’s average level of $141.9 million.Table 1, which is based on regulatory reporting codes, shows loan balances at year-end for the most recent five years. TABLE 1. COMPOSITION OF LOAN PORTFOLIO At December 31, ($ in thousands) Real estate loans - residential Real estate loans - commercial and other Real estate loans - construction Home equity lines of credit 23 Commercial loans Consumer loans Total loans at year-end Allowance for loan losses Deferred loan origination costs 59 2 6 Net loans at year end Average total loans during year The Company’s investment in residential real estate loans, which includes those loans secured by one-to-four family dwellings (also referred to as “single-family”), increased $14.6 million, or 19.2%, from December 31, 2008 to December 31, 2009. Home equity lines of credit (“HELOCs”), which constitute $12.8 million of the Bank’s loan portfolio as of December 31, 2009, increased by $5.9 million, or 85.7%, from $6.9 million at December 31, 2008. In 2009, residential real estate loans increased primarily due to the efforts of the Bank’s three new residential loan originators, who were hired in the first quarter of 2009. The Company has a commercial loan committee consisting of board members that evaluates the commercial loan applications of significant size and complexity. For the last several years, the Company focused its lending efforts towards the commercial real estate market to diversify and enhance the products and services offered to its customers while adding higher yielding loans to its overall portfolio.Commercial real estate loans typically carry higher yields and risk when compared to loans secured by one-to-four family dwellings.The Company offers real estate loans on multifamily residential dwellings, commercial real estate, and vacant land.The Company also offers asset-based commercial business loans which are secured by collateral other than real estate, such as inventory and accounts receivable; however, the Company does not actively solicit non-real estate commercial loans. Commercial and other real estate loans increased by $2.0 million, or 3.0%, from $67.6 million at December 31, 2008 to $69.7 million at December 31, 2009. The increase in commercial and other real estate loans is attributable to the Bank’s experienced team of commercial lenders and primarily consisted of owner-occupied nonresidential properties. 2009 Annual Report Page 9 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations Construction loans, which include those secured by one-to-four family, multi-family, and nonresidential real estate, increased by $9.2 million, or 87.1%, from $10.5 million at December 31, 2008 to $19.7 million at December 31, 2009. Construction loans secured by one-to-four family dwellings constitute the large majority of this segment of the portfolio. This growth is attributed to continued rehabilitation of damaged housing and new construction in areas severely impacted by the effects of Hurricane Katrina. Consumer loans at December 31, 2009 and December 31, 2008 were $1.7 million, or 0.9% and 1.1% of total loans, respectively. The Company does not actively solicit consumer loans. These loans, which primarily include deposit-secured, personal lines of credit, and credit cards, are primarily offered as an accommodation to existing customers. For the year ended December 31, 2009, the Bank’s total loan originations amounted to $123.0 million compared to $85.7 million for the year ended December 31, 2008, an increase of $37.3 million, or 43.5%. The relatively low level of market rates of interest during 2009 combined with the hiring of experienced mortgage loan originators significantly increased the Bank’s originations and sales of residential loans to both Fannie Mae and Freddie Mac. In addition, the expansion of loan products offerings and increased marketing activities have contributed to the growth in this segment of the loan portfolio. Table 2 reflects the Company’s total loan origination, repayment, and sale experience during the periods indicated. TABLE 2. LOAN ORIGINATIONS BY TYPE Year Ended December 31, ($ in thousands) Real estate loans - residential $ $ Real estate loans - commercial and other Real estate loans - construction Home equity lines of credit Commercial loans Consumer loans Total originations Loan principal repayments ) ) Loans sold ) ) Net portfolio activity $ $ Table 3 reflects contractual loan maturities which have not been adjusted for scheduled principal reductions or prepayment opportunities.Loans payable on demand and loans which have no stated maturity are reported as due in one year or less. TABLE 3. LOAN MATURITIES BY TYPE At December 31, 2009, Loans Maturing In ($ in thousands) One year or less One through five years More thanfive years Total Real estate loans – residential Real estate loans – commercial and other Real estate loans – construction - - Home equity lines of credit Commercial loans Consumer loans Total Percentage 18.3% 36.8% 44.9% 100.0% 2009 Annual Report Page 10 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations Most of the Bank’s outstanding loans carry a fixed rate of interest. However, certain commercial loans are tied to the Guaranty Savings Bank Prime rate. Construction loans and home equity lines of credit are indexed based on the New York Prime rate and credit card loans have floating interest rates which are based on the Wall Street Prime rate. Table 4 summarizes the Company’s loan balances by interest rates types, which are scheduled to mature or re-price after December 31, 2010. TABLE 4. LOAN INTEREST RATES BY TYPE At December 31, 2009, Loans Due After December 31, 2010 ($ in thousands) Variable rate Fixed rate Total Real estate loans – residential Real estate loans – commercial and other Real estate loans – construction - - - Home equity lines of credit - Commercial loans Consumer loans Total Percentage 15.8% 84.2% 100.0% All loans carry a degree of credit risk. Management’s evaluation of this risk is ultimately reflected in the estimate of probable loan losses that is reported in the Company’s financial statements as the allowance for loan losses. As a result of this ongoing evaluation, any additions to the allowance for loan losses are reflected in the provision for loan losses and charged to operating expense. In an effort to maintain the quality of the Company’s investment in interest-earning assets, an asset classification policy was established in order to draw attention to assets before collection becomes a problem. This policy also helps to ensure the accurate reporting of the Company’s assets from a valuation standpoint.As part of this policy, all of the Company’s loans are reviewed on a regular basis.Payment history as well as the value of the underlying collateral are reviewed and assessed in light of several risk factors.The evaluation process considers the state of the local economy as well as current and projected interest rates.Other risk factors considered include the level of credit concentration the customer has with the Company, environmental factors which could impair the value of the underlying collateral, or other factors which may impair the ability of the Company to collect all of its investment. Federal regulations and our policies require that we utilize an internal asset classification system as a means of reporting problem and potential problem assets.We have incorporated an internal asset classification system, consistent with federal banking regulations, as a part of our credit monitoring system.We currently designate problem and potential problem assets as “special mention,” “substandard,” “doubtful” or “loss” assets.An asset is considered “special mention” if it does not yet warrant adverse classification such as “substandard” or “doubtful,” but nonetheless possesses credit deficiencies or potential weaknesses deserving management’s close attention.An asset is classified as “substandard” if it is inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any.“Substandard” assets include those characterized by the “distinct possibility” that the insured institution will sustain “some loss” if the deficiencies are not corrected.Assets classified as “doubtful” have all of the weaknesses inherent in those classified “substandard” with the added characteristic that the weaknesses present make “collection or liquidation in full,” on the basis of currently existing facts, conditions, and values, “highly questionable and improbable.”Assets classified as “loss” are those considered “uncollectible” and of such little value that their continuance as assets without the establishment of a specific loss reserve is not warranted. When we classify one or more assets, or portions thereof, as “loss,” it is required either to establish a specific allowance for losses equal to 100% of the amount of the asset so classified or to charge off such amount.When we designate one or more assets, or portions thereof, as “special mention,” “substandard” or “doubtful, we establish a general valuation allowance for the loans in each category.General valuation allowances represent loan loss allowances which have been established to recognize the higher risk of loss inherent in the loans within each risk category.Although the classification of a loan within a given category assists us in our analysis of the risk of loss, the actual allowance percentage assigned to each loan within a category is adjusted for the specific circumstances of each classified loan and will often differ from the general allowance for the category. 2009 Annual Report Page 11 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations We review and classify assets on a monthly basis and the Board of Directors is provided with monthly reports on our classified assets.We classify assets in accordance with the Federal and internal management guidelines described above.As of December 31, 2009, the Company had $2.1 million of assets classified as doubtful, $5.3 million of assets classified as substandard and $1.4 million of assets designated as special mention. We had no loans classified as loss at December 31, 2009.Of the $8.8 million of total classified or special mention loans at December 31, 2009, $4.2 million were also considered non-performing loans. Loan collection efforts in the form of past due notices commence when loan payments are more than 15 days past due.After a loan reaches 16 days past due status, the Company’s collection department initiates personal contact with the borrower.When a loan becomes 90 days past due, the Company initiates foreclosure proceedings.All loans that are greater than 90 days past due are placed in non-accrual status.All interest and late charges due on these loans are reversed in the form of reserves for uncollectible interest and late charges. Management considers a variety of information sources in making its risk assessments and establishing an allowance for loan losses that it believes is adequate to absorb probable losses in the portfolio.Some of the more significant sources include analyses prepared on specific loans reviewed for impairment, statistics on balances of loans assigned to the internal risk rating categories described above, reports on the composition and repayment of loan portfolios not subject to individual risk ratings, and factors derived from historical loss experience.In addition, management’s assessment considers general economic conditions and how current conditions affect segments of borrowers.Management must also make certain judgments regarding the level of accuracy inherent in the estimation process of the allowance for loan losses.Management’s Asset Quality Committee, consisting of executive, lending, and collections personnel, meets on a frequent basis to discuss the status of all potentially impaired loans.Based on these evaluations, an allowance analysis is prepared at least quarterly that summarizes the results of this evaluation process and helps to ensure the consistency of the process. At December 31, 2009, the allowance for loan losses was $2.4 million, or 1.27% of total loans, compared to $2.7 million, or 1.69% of total loans, at the end of 2008.An additional provision for loan losses of $500,000 was recorded during 2009 based on the Company’s assessment of its credit risk while considering the overall increased level of loan delinquencies and adversely classified loans. There was no addition to the allowance for loan losses in 2008. As of December 31, 2009, the Company’s allowance for losses was $2.4 million or 57.2% of non-performing loans compared to $2.7 million or 135.2% of non-performing loans at December 31, 2008. There was a total of $854,000 in loans charged-off against the allowance for loan losses during 2009. Included in this amount was $620,000 in charge-offs for three residential properties located in New Orleans, Louisiana that were under various stages of renovation which secured loans aggregating $1.7 million to a commercial borrower. Total loans charged-off during the year ended December 31, 2008 were $713,000, which included $420,000 for eighteen parcels of vacant land that are located in an area of New Orleans, Louisiana that was severely impacted by Hurricane Katrina. Table 5 presents an analysis of the activity in the allowance for loan losses for the past five years. 2009 Annual Report Page 12 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations TABLE 5. SUMMARY OF ACTIVITY IN THE ALLOWANCE FOR LOSSES Year Ended December 31, ($ in thousands) Balance at the beginning of year Provision (reversal) for loan losses charged to operations - Charge-offs: Real estate loans - residential - - - Real estate loans - commercial and other - - - Real estate loans - construction - Home equity lines of credit - Commerical loans - Consumer loans - Total charge-offs - - - Recoveries of loans previously charged-off 15 - Balance at the end of year Ratios: Charge-offs to average total loans 0.48% 0.50% n/a n/a n/a Provision for loan losses to charge-offs 58.55% n/a n/a n/a n/a Allowance for loan losses to nonperforming loans 57.16% 135.21% 238.66% 2084.92% 159.49% Allowance for loan losses to loans at end of year 1.27% 1.69% 2.82% 3.82% 7.58% The allowance for loan losses is comprised of both a general component for groups of homogeneous loans and a specific component for loans that are reviewed individually for impairment or for which a probable loss has been identified.The specific component of the allowance for loan losses for impaired loans is based on discounted cash flows using the loan’s initial effective interest rate, the observable market value of the loan, or the fair value of the underlying collateral. The general component of the allowance for loan losses is established based on historical charge-off experience which is adjusted for factors including risk rating, industry concentration, and loan type. As a result of Hurricane Katrina, the Company recorded a $4.8 million provision for loan losses in 2005. Subsequently, recoveries from the allowance for loan losses of $2.0 million and $300,000 were made in 2006 and 2007, respectively, based on management’s assessment of the information available at the time regarding the inherent level of losses in the Bank’s portfolio. In 2009, the remaining portion of the Katrina reserve, which was reduced by a significant amount of the $1.6 million in charge-offs recorded in 2008 and 2009, was reallocated to the specific and general components of the allowance for loan losses discussed above as the identification of troubled loans directly or indirectly impacted by Katrina became subjective due to the amount of time that has transpired since the occurrence of that natural disaster. Management will continue to assess the adequacy of the allowance for loan losses and adjust it as necessary subsequent to December 31, 2009. Table 6 presents the allocation of the allowance for loan losses for the past five years. 2009 Annual Report Page 13 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations TABLE 6. ALLOCATION OF THE ALLOWANCE FOR LOAN LOSSES At December 31, % of Loans Allowance % of Loans Allowance % of Loans Allowance % of Loans Allowance % of Loans Allowance for by Type to for Loan by Type to for Loan by Type to for Loan byType to for Loan by Type to ($ in thousands) Loan Losses Total Loans Losses Total Loans Losses Total Loans Losses Total Loans Losses Total Loans Real estate loans – residential 41.7% $ 817 43.1% $ 1,115 48.9% $ 1,156 48.8% $ 3,330 48.8% Real estate loans – commercial and other 37.2% 42.0% 37.6% 37.8% 32.9% Real estate loans – construction 10.5% 57 6.5% 7.4% 9.3% 15.0% Home equity lines of credit 6.8% 79 4.3% 54 2.4% 21 1.0% 2 - Commercial loans 2.9% 3.0% 3.0% 2.5% 2.4% Consumer loans 36 0.9% 14 1.1% - 0.7% - 0.7% - 0.9% Total 100.0% $ 2,719 100.0% $ 3,432 100.0% $ 3,732 100.1% $ 5,713 100.0% Table 7 sets forth the Company's delinquent loans at the dates indicated.The balances presented in Table 7 represent the total principal balances outstanding on the loans rather than the amount of principal past due.There were no loans 90 days delinquent and still accruing interest at December 31, 2009 and 2008. TABLE 7. DELINQUENT LOANS At December 31, ($ in thousands) 30-89 Days 90+ Days Total Ratios Loans delinquent 90 days or more to total loans 2.22% 1.25% 1.18% Total delinquent loans to total loans 4.04% 4.50% 3.89% Allowance for loan losses to total delinquent loans 31.46% 37.54% 72.36% Non-performing assets consists of loans on non-accrual status and foreclosed assets.Table 8 summarizes the Company’s non-performing assets, loans greater than 90 days delinquent and accruing interest, and troubled debt restructurings at the dates indicated. TABLE 8. NON-PERFORMING ASSETS At December 31, ($ in thousands) Loans accounted for on a nonaccrual basis Foreclosed assets - - - Total non-performing assets Loans greater than 90 days past due and accruing interest - Troubled debt restructurings - Ratios Non-performing assets to loans plus foreclosed assets 3.50% 1.53% 1.18% 0.18% 4.75% Non-performing assets to total assets 2.45% 1.11% 0.77% 0.11% 2.02% Non-performing assets increased $4.2 million, or 169.1%, from $2.5 million at December 31, 2008 to $6.7 million at December 31, 2009. The increase in non-performing assets was primarily due to a loan relationship with a commercial borrower consisting of five loans aggregating $1.5 million that are secured by owner occupied, nonresidential real estate located in New Orleans, Louisiana, that are in the process of foreclosure and a $2.0 million increase in other real estate owned during 2009. Other real estate owned as of December 31, 2009 includes three residential properties located in New Orleans, Louisiana that were previously under renovation totaling $1.1 million, which were obtained through foreclosure proceedings completed in December 2009. In addition, other real estate owned includes a $950,000 multifamily dwelling that was previously under renovation which is located in the historic district of the French Quarter in New Orleans, Louisiana. The foreclosure proceedings for this property were completed in April 2009, and the Company has been marketing it for sale since May 2009. The Company recognized impairment losses on other real estate owned of $375,000 and $436,000, respectively, for the fourth quarter and year ended December 31, 2009. No impairment losses were recognized on other real estate owned in 2008. 2009 Annual Report Page 14 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations INVESTMENT IN SECURITIES Interest rates dictate many of the investment decisions and policies of the Company.It is the policy of the Company not to engage in speculative purchasing, selling, or trading of investments; however, certain profits may be taken from time to time on the sale of investment securities.When interest rate spreads reach acceptable levels, the Company may utilize leveraged purchasing of investment securities, as has been done in the past.Also, when anticipated earnings permit, certain portfolio adjustments may be made to enhance overall portfolio yield even though losses may be recognized in doing so. Management routinely places much of the Company’s liquid assets into its investment securities portfolio to balance its liquidity needs with the need to earn a competitive yield.All investment securities have been classified as available-for-sale during the past three years which allows them to provide liquidity when necessary. At December 31, 2009, total securities increased by $2.8 million, or 6.0%, to $50.5 million from $47.6 million at December 31, 2008. Mortgage-backed securities, consisting of fixed-rate and hybrid ARM securities issued by Fannie Mae, Freddie Mac, and Ginnie Mae increased to $32.7 million from $26.1 million at the end of the prior year. U.S. Treasury and Agency securities decreased by $3.1 million from $10.1 million at December 31, 2008 to $6.9 million at December 31, 2009. Mutual fund investments were 4.8% of the total portfolio at December 31, 2009 compared with 7.2% at the prior year-end.The Company began investing in municipal securities in 2009 in order to benefit from their tax-preferred status. The total holdings in municipal securities at December 31, 2009 were $7.0 million. During 2008, the Company recognized a non-cash impairment charge of $1.3 million for other-than-temporary impairments of its investment in two mutual funds, the AMF Ultra Short Mortgage (ticker: ASARX) and the AMF Intermediate Mortgage (ticker: ASCPX). There were no non-cash impairment charges recognized on these investments in 2009. Prior to 2008, these investments were redeemable immediately at their current market value. In 2008, the fund managers, Shay Assets Management, Inc., imposed a restriction on these mutual funds which limited redemptions for cash to $250,000 per quarter based on the current market price at the time of redemption.Approximately $1.0 million, $1.1 million, and $5.0 million of the holdings in these funds were redeemed for cash in 2009, 2008, and 2007, respectively.Table 9 shows the book value of the Company’s investment portfolio at December 31, 2009, 2008, and 2007. TABLE 9. COMPOSITION OF INVESTMENT SECURITIES PORTFOLIO At December 31, ($ in thousands) Balance Percent Balance Percent Balance Percent U.S. Treasury and agency securities 13.7% 21.1% 38.6% Mortgage-backed securities 64.8% 54.8% 18.7% Collateralized mortgage obligations 2.8% 16.9% 30.6% Municipal securities 13.9% - Mutual funds 4.8% 7.2% 12.1% Total investment securities at year end 100.0% 100.0% 100.0% Average investment securities during year Information about the contractual maturity and weighted-average yield of the Company’s investment securities at December 31, 2009 is shown in Table 10 below.The yields on tax exempt obligations shown in Table 10 have not been computed on a tax equivalent basis. At December 31, 2009, 4.8% of the investment portfolio consisted of mutual fund or equity investments carrying no stated maturity. Debt securities with scheduled repayments, such as mortgage-backed-securities and collateralized mortgage obligations, which in aggregate represent 67.6% of the investment portfolio at December 31, 2009, are not presented in Table 10. 2009 Annual Report Page 15 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations TABLE 10. DISTRIBUTION OF INVESTMENT SECURITY MATURITIES At December 31, 2009 ($ in thousands) One year or less Over one through five years Over five through ten years Over ten years Total Amount Yield Amount Yield Amount Yield Amount Yield Amount Yield U.S. Treasury and Agency Securities $- - $ - - 3.49% 4.65% 4.32% Municipal Securities $- - 4.50% 4.26% 4.42% 4.34% Total $- - 4.50% 4.00% 4.57% 4.33% Percentage of Total - 3.9% 42.3% 53.8% 100.0% All of the Company’s investments in marketable securities were classified as available-for–sale at December 31,2009 and 2008.The net unrealized gain on these investments totaled $399,000, or 0.8%, of amortized cost at December 31, 2009.At year-end 2008, there was a net unrealized loss of $320,000, or 0.7% of amortized cost.The reported amount of net unrealized gain or loss varies based on the overall changes in market rates, shifts in the slope of the yield curve, and movement in spreads to the yield curve for different types of securities. At December 31, 2009, the Company had certain investment concentrations exceeding 10% of stockholders’ equity.Investments of the Company that exceed 10% of stockholders’ equity at December 31, 2009 are shown in Table 11 below. TABLE 11. INVESTMENT SECURITIES GREATER THAN 10% OF STOCKHOLDERS' EQUITY At December 31, 2009 ($ in thousands) Type Total Investment % of Total Assets % of Stockholders' Equity Federal Home Loan Bank Agency Bonds 1.1% 10.3% Government National Mortgage Association Mortgage-Backed Securities 2.7% 25.8% Federal National Mortgage Association Agency Bonds and 7.4% 72.2% Mortgage-Backed Securities Federal Home Loan Mortgage Corporation Mortgage-Backed Securities and 3.4% 33.3% Collateralized Mortgage Obligations Total 14.6% 141.6% At December 31, 2009 and December 31, 2008, the Company did not have any investments in derivative securities. 2009 Annual Report Page 16 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations DEPOSITS Deposits are the Company’s primary source of funding for earning assets.The Company offers a variety of deposit products designed to attract and retain customers.The principal methods used by the Company to attract deposit include: emphasis on personal service, offering competitive interest rates, and providing convenient office locations.The Company does not actively solicit or pay higher rates for “jumbo” (amounts over $100,000) certificates of deposit.Certificate of deposit at December 31, 2009, included $1.5 million of brokered deposits in the Certificate of Deposit Account Registry Service (“CDARs”) administrated by the Promontory Interfinancial Network that represented one customer relationship . There were no deposits that were obtained through outside deposit brokers at December 31, 2008. At December 31, 2009, total deposits were $201.5 million, up $61.4 million, or 43.8%, from the level at December 31, 2008. Average deposits for 2009 increased $48.3 million, or 35.7%, from 2008.The increase in deposits was due to a combination of factors including: the efforts of the commercial loan originators to open non-interest bearing transactional accounts for commercial customers, the offering of competitive interest rates on money market and certain transactional accounts in an effort to attract new customers, and the opening of new banking locations which occurred in the latter half of 2007. TABLE 12.DEPOSIT COMPOSITION At December 31, ($ in thousands) Average Balances % of Deposits Average Balances % of Deposits Average Balances % of Deposits Noninterest-bearing demand deposits 5.6% 6.6% 3.5% NOW and MMDA account deposits 34.8% 19.3% 17.1% Savings deposits 7.4% 12.6% 16.2% Certificates of deposit 52.2% 61.5% 63.2% Total 100.0% 100.0% 100.0% Average certificates of deposit (or “time deposits”) totaled $95.8 million, or 52.2% of average total deposits during 2009, up $12.7 million, or 15.2%, compared to 2008.Average savings deposits made up 7.4% of total average deposits during 2009, down from 12.6% in the previous year.During 2009, the average balance of NOW and MMDA account deposits significantly increased from 19.3% to 34.8% of average total deposits.Non-interest bearing demand deposits increased by $1.3 million, or 14.6%, as the Bank continued to increase its volume of activity with commercial customers.Table 13 shows the maturity of time deposits over and under $100,000 at December 31, 2009. TABLE 13. MATURITIES OF TIME DEPOSITS At December 31, 2009 ($ in thousands) Less than More than $100,000 Total Amount Percentage Three months or less 31.3% Over three months through six months 16.3% Over six months through twelve months 27.0% Over twelve months 25.4% Total 100.0% 2009 Annual Report Page 17 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations BORROWINGS The Bank is a member of the Federal Home Loan Bank of Dallas (“FHLB”).This membership provides access to a variety of Federal Home Loan Bank advance products as an alternative source of funds.FHLB advances decreased during the year by $11.5 million, or 22.1%, from $52.0 million at December 31, 2008 to $40.5 million at December 31, 2009. The decrease was due to the non-renewal of maturing borrowings in 2009 which was possible due to the significant increase in the level of deposits. Average advances outstanding during 2009 were $45.4 million, compared with $43.0 million for 2008.The average rate paid on FHLB advances during 2009 was 3.97%, compared to 4.11% in 2008.The Company’s utilization of borrowings continues to be within the parameters determined by management to be prudent in terms of liquidity and interest rate sensitivity. In addition, the Company has significant remaining borrowing capacity should borrowing needs arise.Table 14 shows certain information regarding our FHLB advances and other borrowings at or for the dates indicated. TABLE 14. SUMMARY OF ADVANCES At or For the Year Ended December 31, ($ in thousands) FHLB advances and other borrowings: Average balance outstanding Maximum amount outstanding at any month-end during the period Balance outstanding at end of period Average interest rate during the period 3.97% 4.11% 5.47% Weighted average interest rate at end of period 4.10% 3.75% 5.07% In January 2010, the Company modified the terms of $24.6 million of its outstanding advances with the Federal Home Loan Bank in order to lower the average interest rate paid and extend the duration of those borrowings. This transaction required that a prepayment penalty be paid to the FHLB in the amount of $995,000 which will be amortized to interest expense using the interest method over the term of the modified advances. After the modification was executed, the weighted average interest rate of the modified advances decreased by 198 basis points from 4.17% to 2.19%, and the effective duration was extended from approximately one year to three years. The effective interest rate of these modified advances including the amortization of the prepayment penalty is 3.63%. STOCKHOLDERS’ EQUITY AND CAPITAL ADEQUACY At December 31, 2009, stockholders’ equity totaled $28.0 million, compared to $27.6 million at the end of 2008.The major factors in the $463,000 increase during 2009 were the earnings of $886,000 and an increase in the accumulated other comprehensive gain of $459,000, partially offset by aggregate cash dividends paid of approximately $510,000 and the purchase of $387,000 in treasury stock.The dividend payout ratio for 2008 was not meaningful as the Company recorded a net loss for the year compared to a dividend payout ratio of 57.6% of net income in 2009. Since 1998, the Company has repurchased shares of its common stock when shares have been available at prices and amounts deemed prudent by management.The Company announced a stock repurchase program in October 2008 of up to 64,250 shares, or approximately 5.0%, of GS Financial Corp.’s outstanding common stock through open market or privately negotiated transactions.At December 31, 2008, no shares had been repurchased under the newly announced program. During 2009, approximately 28,000 shares were repurchased at an average price of $13.87. Table 15 summarizes the Company’s repurchases of the shares of its common stock for the years indicated.All of the purchases were open market transactions and most were at a discount to book value. 2009 Annual Report Page 18 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations TABLE 15. SUMMARY OF STOCK REPURCHASES Average Price Year Ended December 31, Shares Cost ($000) Per Share 2005 and prior 2,154,469 17,763 300 16.87 10,468 188 18.00 - - - 27,862 387 13.87 Total Stock Repurchases 2,210,562 The ratios in Table 16 indicate that the Bank was well capitalized at December 31, 2009.During 2009 and 2008, the Bank has reduced its overcapitalized position as it has increased its holdings of loans. Risk-based capital ratios declined in 2009 as there was a $22.6 million increase in risk-weighted assets, attributable primarily to growth in the loan portfolio.The regulatory capital ratios of Guaranty Savings Bank exceed the minimum required ratios, and the Bank has been categorized as “well-capitalized” in the most recent notice received from its primary regulatory agency. TABLE 16. CAPITAL AND RISK BASED CAPITAL RATIOS At December 31, ($ in thousands) Tier 1 regulatory capital Tier 2 regulatory capital Total regulatory capital Adjusted total assets Risk-weighted assets Ratios Tier 1 capital ratio 9.79% 11.56% 14.68% Tier 1 risk-based capital ratio 16.13% 18.06% 26.06% Total regulatory capital to risk-weighted assets 17.11% 19.31% 27.27% LIQUIDITY AND CAPITAL RESOURCES The objective of liquidity management is to ensure that funds are available to meet the cash flow requirements of depositors and borrowers, while at the same time meeting the operating, capital, and strategic cash flow needs of the Company and the Bank, in the most cost-effective manner possible.The Company develops its liquidity management strategies and measures and monitors liquidity risk as part of its overall asset/liability management process by making use of quantitative modeling tools to project cash flows under a variety of possible scenarios. On the liability side, liquidity management focuses on growing the base of more stable core deposits at competitive rates, while at the same time ensuring access to economical wholesale funding sources.The sections above on deposits and borrowings discuss changes in these liability-funding sources in 2009. Liquidity management on the asset side primarily addresses the composition and maturity structure of the loan and investment securities portfolios and their impact on the Company’s ability to generate cash flows from scheduled payments, contractual maturities and prepayments, their use as collateral for borrowings, and possible outright sales on the secondary market.Tables 3 and 10 above present the contractual maturities of the loan portfolio and the Company’s investment in securities. Table 17 illustrates some of the factors that the Company uses to measure liquidity.Cash and cash equivalents increased by $16.5 million in 2009 compared to 2008. The significant increase in deposits during 2009, which was accomplished primarily through the continued efforts to attract commercial and personal transaction accounts, was more than sufficient to meet the funding requirements of loan originations. Furthermore, the increase in deposit accounts provided the Company with the opportunity for non-renewal of approximately $11.0 million in maturing advances. The overall ratio of total loans to total deposits decreased from 114.87% at December 31, 2008 to 93.03% at December 31, 2009. 2009 Annual Report Page 19 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations The Company’s investment allocation decisions and loan and deposit pricing strategies reflect its assessment of current and future economic conditions. TABLE 17. KEY LIQUIDITY INDICATORS At December 31, ($ in thousands) Cash and cash equivalents Total loans Total deposits Deposits $100,000 and over Ratios Total loans to total deposits 93.03% 114.87% 94.09% Deposits $100,000 and over to total deposits 49.22% 38.98% 27.48% ASSET/LIABILITY MANAGEMENT The objective of the Company’s asset/liability management is to implement strategies for the funding and deployment of its financial resources that are expected to maximize profitability over time at acceptable levels of risk. Interest rate sensitivity measures the potential impact of changing rate environments on both net interest income and cash flows.The Bank monitors its interest rate sensitivity on a quarterly basis by reviewing net interest income simulations, monitoring the economic value of equity, reviewing interest rate risk management models, and reviewing net portfolio value (“NPV”) models. At least quarterly, the Bank utilizes the services of a third party vendor to produce an interest rate risk management model. The interest rate risk management model quantifies the risks to the Bank from a variety of sources, including repricing risk, basis risk, prepayment risk, and production risks. The actual risks measured are dependent upon the assumptions made by management prior to processing the model. From this information forecasted balance sheets, income statements, and yield calculations are produced. Additionally, an estimate of the economic value at risk (“EVE”) for each balance sheet item and earnings at risk (“EAR”) for each income statement is produced based on the current balances and yields using standardized discount rates. The EVE measures the Bank’s exposure to equity shifts due to changes in a forecast interest rate environment. EVE is normally expressed as a percentage change from the “Base Case” value, or as a percentage of the economic value of the assets. EAR measures the Bank’s exposure to net interest income due to changes in a forecast rate environment. This change is the result of repricing of assets and liabilities, embedded caps and floors, and changes in the cash flow due to call options and prepayment. EAR is normally expressed as a percentage change from the “Base Case”. Table 18 includes a summary of the changes in the major components of the balance sheet at December 31, 2009 and the projected net interest income for 2010, based on a non-parallel shift in interest rates up and down 300 basis points, using increments of 100 basis points. As illustrated in the table below, both EVE and EAR are currently more sensitive to and may be more negatively impacted by rising rates than falling rates. 2009 Annual Report Page 20 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations TABLE 18. ECONOMIC VALUE AT RISK AND EARNINGS AT RISK Change (Basis Point) in Interest Rates ($ in thousands) Down 300 Down 200 Down 100 Base Case Up 100 Up 200 Up 300 At December 31, 2009 Total assets Total liabilities Economic value of equity EVE at risk 3.07% 3.68% 3.68% n/a (8.84)% (21.87)% (35.90)% For the Year Ended December 31, 2010 Interest income $ 13,994 $ 14,290 $ 15,512 $ 15,816 Interest expense Net interest income Earnings at risk (1.82)% 0.15% 0.62% n/a (0.24)% (1.19)% (2.04)% The NPV is the difference between the market value of the Bank’s assets and the market value of the Bank’s liabilities and off balance sheet commitments.At least quarterly, the Board reviews a standard thrift industry model prepared by the Office of Thrift Supervision (“OTS”) from the Bank’s quarterly Consolidated Maturity and Rate Report. Table 19below presents an analysis of the Bank’s interest rate risk as measured by the OTS which reflects changes in the NPV for instantaneous and sustained parallel shifts in the yield curve, in certain 50 and 100 basis point increments, up and down 300 basis points in accordance with OTS regulations.Due to the low level of interest rates in recent periods, the only downward shocks capable of being applied are 50 and 100 basis points at December 31, 2009 and December 31, 2008.As illustrated in the table below, NPV is currently more sensitive to, and may be more negatively impacted by, rising rates than falling rates. TABLE 19. NET PORTFOLIO VALUE At December 31, ($ in thousands) Change (Basis Point) in Interest Rates $ Value $ Change % Change $ Value $ Change % Change (33)% (34)% (20)% (20)% (9)% (9)% 50 (4)% (5)% 0 - -50 4% 2% -100 9% 6% IMPACT OF INFLATION AND CHANGING PRICES The majority of assets and liabilities of a financial institution are monetary in nature.Management believes the most significant potential impact of inflationary or deflationary economic cycles on the Company’s financial results is its ability to react to changes in interest rates.Interest rates do not necessarily move in the same direction, or at the same magnitude, as the prices of goods and services.As discussed above, the Company employs asset/liability management strategies in its attempt to minimize the effects of economic cycles on its net interest income. Inflation and changing prices also have an impact on the growth of total assets in the banking industry and the resulting need to increase capital at higher than normal rates in order to maintain an appropriate equity to assets ratio.Changing prices will also affect trends in non-interest operating expenses and non-interest income. 2009 Annual Report Page 21 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations COMPARISON OF RESULTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 The Company reported net income of $886,000 for 2009 compared with a net loss of $6,000 in 2008. Earnings per share for 2008 were not meaningful compared to $0.70 per share diluted during 2009. The earnings in 2009 are largely attributable to an increase in net interest income and the gains recognized on the sales of mortgage loans in the secondary market.Earnings in 2009 were negatively impacted by the recording of $500,000 in additional loan loss provisions, a significant increase in the cost of deposit insurance, and the recognition of approximately $431,000 in non-cash impairment charges on other real estate owned. The loss in 2008 was primarily due to the recognition of a $1.3 million non-cash impairment charge against the Company’s investment in two mutual funds held as available-for-sale. NET INTEREST INCOME The Company’s net interest income increased $1.4 million, or 21.0%, in 2009 compared to 2008.The increase in net interest income was primarily due to a significant increase in the average balance of loans and a decrease in the overall cost of interest-bearing deposits which were partially offset by a decrease in the yield on investments, including overnight funds, and an increase in the average balance of interest-bearing deposits. The net interest margin for the year ended December 31, 2009 was 3.26%, down 11 basis points from 3.43% for the prior year. The decrease in the net interest margin from 2008 to 2009 was attributable to a 67 basis point decrease in the average yield on interest-earnings assets that was substantially offset by a 61 basis point decrease in the average cost of interest-bearing liabilities. During 2009, loans constituted 72.2% of average interest-earning assets, which is a slight decrease from 73.0% in 2008. The Company’s holdings in U.S. Treasury and agency securities decreased in 2009 to 3.7% of average interest-earning assets from 7.8% in 2008.Mortgage-backed securities and collateralized mortgage obligations made up 14.7% of average interest-earning assets during 2009, down slightly from 15.0% in 2008. The Company began investing in municipal securities during 2009 in order to take advantage of their tax-preferred status. Municipal securities represented only 0.7% of average interest-earnings assets in 2009. Mutual fund investments, consisting primarily of investments in funds secured by short-term mortgage instruments, were 1.2% of average interest-earning assets in 2009, down from 2.5% in 2008.A substantial portion of the Company’s mutual fund investments have been liquidated during the past three years to diversify the investment portfolio and to fund loan growth. The Company’s funding mix significantly improved during 2009, which had a strong positive impact on the net interest margin.The percentage of average interest-earning assets funded by higher-cost sources of funds, such as certificates of deposit, was 43.8% in 2009 compared to 49.1% in 2008.This is expected to further improve in 2010 as the Bank continues to emphasize attracting lower-cost transaction accounts.During 2009, lower-cost transaction accounts totaled 29.2% of average interest-earning assets compared to 15.4% for 2008.The improved deposit funding mix has continued to decrease the cost of funds, as the average cost of interest-bearing deposits has decreased by 61 basis points from 2007 to 2008 and by 68 basis points from 2008 to 2009. The total average cost of interest-bearing liabilities decreased by 61 basis points in 2009 compared to 2008, following a 58 basis point decrease in 2008 compared to 2007.The decrease in the cost of funds was reflective of the change in market rates which steadily decreased throughout 2009. Table 20 below sets forth, for the periods indicated, information regarding (i) the total dollar amount of interest income from interest-earning assets and the resulting average yields; (ii) the total dollar amount of interest expense on interest-bearing liabilities and the resulting average rate; (iii) net interest income; (iv) interest rate spread; and (v) net interest margin.Information is based on average daily balances during the indicated periods. 2009 Annual Report Page 22 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations TABLE 20. SUMMARY OF AVERAGE BALANCES, NET INTEREST INCOME AND INTEREST RATES Year Ended December 31, ($ in thousands) Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost ASSETS INTEREST-EARNING ASSETS Loans¹ 6.60% 6.75% 7.46% U.S. Treasury and Agency securities 4.26% 5.87% 5.89% Mortgage-backed securities 4.50% 5.38% 5.24% Collateralized mortgage obligations 5.94% 5.45% 5.54% Municipal securities² 70 3.78% - Mutual funds 4.12% 4.57% 5.18% Total investment in securities 4.58% 5.47% 5.61% FHLB stock 6 0.26% 44 2.28% 53 5.26% Federal funds sold and interest-bearing deposits in other banks 51 0.31% 7.63% 5.02% Total interest-earning assets 5.72% 6.39% 6.79% NONINTEREST-EARNING ASSETS Other assets Allowance for loan losses Total assets LIABILITIES AND STOCKHOLDERS' EQUITY INTEREST-BEARING LIABILITIES NOW and MMDA account deposits $ 1,327 2.08% 2.42% 3.35% Savings deposits 68 0.50% 0.76% 1.20% Time deposits 3.01% 3.87% 4.53% Total interest-bearing deposits 2.47% 3.15% 3.76% Borrowings 3.97% 4.11% 5.47% Total interest-bearing liabilities 2.78% 3.39% 3.97% NONINTEREST-BEARING LIABILITIES AND STOCKHOLDERS' EQUITY Demand deposits Other liabilities Stockholders' equity Total liabilities and stockholders' equity Net interest income and margin³ $ 8,075 3.26% $ 6,675 3.43% $ 5,701 3.44% Net interest-earning assets and spread $ 28,728 2.94% 3.00% $ 26,093 2.82% Cost of funding interest-earning assets 2.46% 2.96% 3.35% 1 Includes non-accrual loans during the respective periods. Calculated net of deferred fees and discounts, loans in process and allowance for loan losses. 2 Municipal securities for the 2009 period include $5.5 million tax-exempt municipal bonds. The tax-exempt income from such securities has not been calculated on a tax equivalent basis. 3 Net interest margin equals net interest income divided by average interest-earning assets. 2009 Annual Report Page 23 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations Table 21 below sets forth the effects of changing rates and volumes on net interest income of the Company.Information is provided with respect to (i) effects on interest income attributable to changes in volume (changes in volume multiplied by prior rate) and (ii) effects on interest income attributable to changes in rate (changes in rate multiplied by prior volume).The change in interest due to both volume and rate has been allocated proportionately between volume and rate based on the absolute dollar amount of the change in each. TABLE 21. SUMMARY OF CHANGES IN NET INTEREST INCOME 2009 Compared to 2008 2008 Compared to 2007 Due to Change in Total Increase Due to Change in Total Increase ($ in thousands) Volume Rate (Decrease) Volume Rate (Decrease) INTEREST INCOME Loans U.S. Treasury and Agency securities Mortgage-backed securities 23 Collateralized mortgage obligations 29 Municipal Securities 70 - 70 - - - Mutual funds Total investment in securities 10 FHLB stock 10 49 Federal funds sold andinterest-bearing deposits in other banks 40 Total interest income INTEREST EXPENSE NOW and MMDA account deposits Savings deposits Time deposits Total interest-bearing deposits Borrowings 97 32 Total interest expense Change in net interest income PROVISION FOR LOAN LOSSES The Company recorded a total of $500,000 in additional loan loss provisions during 2009 based on the Company’s assessment of its credit risk while considering the overall increase in the level of loan delinquencies and adversely classified loans. Total classified and criticized assets increased from $6.7 million at December 31, 2008 to $8.8 million at December 31, 2009.There was no addition to the allowance for loan losses in 2008. As of December 31, 2009, the Company’s allowance for losses was $2.4 million or 57.2% of non-performing loans compared to $2.7 million or 135.2% of non-performing loans at December 31, 2008. The Bank’s asset quality committee will continue to meet on a frequent basis in order to address all potentially impaired loans and will adjust the allowance for loan losses accordingly based on the information available at the time. For a more detailed discussion of the changes in the allowance for loan losses, non-performing assets, and general credit quality, see the earlier section on “Loans and Allowance for Loan Losses”.The future level of the allowance and provisions for loan losses will reflect management’s ongoing evaluation of credit risk, based on established internal policies and practices. NON-INTEREST INCOME Total non-interest income increased $2.3 million from a loss of $994,000 in 2008 to income of $1.3 million in 2009. The significant increase in non-interest income was due to strong sales of residential loans in the secondary market during 2009 recognition in the prior year of a non-cash impairment charge of $1.3 million related to the Company’s investment in mutual funds that hold mortgage-backed securities. Total gains on sales of mortgage loans increased from $277,000 in 2008 to $1.0 million in 2009 largely due to favorable mortgage loan interest rates. As a result of the increased activity, the Bank has expanded its mortgage lending operations by hiring additional mortgage originators. 2009 Annual Report Page 24 GS Financial Corp. and Subsidiary Management’s Discussion and Analysis of Financial Condition and Results of Operations The favorable mortgage loan interest rates have also increased the level of repayment activity on loans serviced by the Bank for other investors including Fannie Mae and Freddie Mac. As a result, mortgage servicing fees, net of related costs and amortization, decreased by $30,000 when comparing 2009 to 2008. As previously discussed in “Investment in Securities,” the Company recorded an other-than-temporary impairment charge of $1.3 million on its investment in mutual funds in 2008. There was no impairment charge recognized on these mutual funds during 2009. In addition, the Company redeemed for cash a total of $1.0 million and $1.1 million in these funds for the years ended December 31, 2009 and December 31, 2008, respectively, and realized losses of $14,000 and $77,000. The Company sold vacant land located in Metairie, Louisiana, from its holdings of premises and equipment, during the second quarter of 2009 for net proceeds of approximately $191,000. As a result, the Company recorded a $134,000 gain on the sale of this land during 2009. Service charges on deposit accounts were $64,000 for 2009, up $30,000, or 88.2%, from $34,000 for 2008. The Company continues to develop new deposit products and pricing strategies to increase transaction accounts and the related fee income.The major categories of non-interest income for the last two years are presented in Table 22. TABLE 22. NON-INTEREST INCOME ($ in thousands) Service charges on deposit accounts $
